DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2,4-5,7,9,12,15-16,18-20,56-57 and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. “Synthesis of Acid-Labile PEG and PEG-Doxorubicin-Conjugate Nanoparticles via Brush-First ROMP” ACS Macro Lett., 2014;3(9):854-857, cited previously, in view of Sowers et al. “Redox-responsive branched-bottlebrush polymers for in vivo MRI and fluorescence imaging” Nat Commun 5, 5460 (2014), for the reasons set forth in the previous action filed 9/10/2021. 


Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicants assert their invention shows unexpectedly higher relaxation r2 seen in Table A and D that rebuts the prima fascia case of obviousness. Applicants provide data from Table A in their own specification and several NPL references with accompanying relaxivity r2 data. The data is provided in an attempt to show the examples are commensurate with the full scope of the newly amended claims.
Clearly the claims are much broader in scope then the limited examples in Table A and the specific examples from the NPL shown in Table B. Table A from the specification only compared chex-MM and chex-bottlebrush to the inventive BASP-ORCA and BASP-ORCA1 polymers. The NPL references appear to show 7 new and very specific polymers within the scope of the claims. All together applicants demonstrate 8 different BASP polymers in tables A and B. The polymers show two different species for variable B, three different species for variable L, one species for variable A1, two species within the scope of the polymer claimed, one species for variable A and only one species for the imaging agent. The properties of the compound will naturally change according to the types of monomers, linkages, imaging agent as well as the number of repeat units. Note the variability within the genus of the compounds claimed is enormous and includes a large Markush group for for P and any nitroxide compound that can be considered an imaging agent for X. Additionally the subgenus for L A1 and A are also very large. The properties relied upon for the unexpected results are achieved from very specific compounds. Therefore more specific groups and number of repeat units within the scope of the limited examples shown must be positively claimed in order to be commensurate in scope with the examples shown. The unexpected results would not occur of the entire range of compounds encompassed by the claims. The specific examples are not considered to be commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618